Citation Nr: 0127080	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  98-07 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's friend


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1944.  The appellant is the widowed spouse of the 
veteran.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for the cause of the veteran's death.

In May 2000, the appellant and a friend appeared before the 
undersigned member of the Board and gave testimony in support 
of her claim.  This matter was remanded in August 2000 for 
any outstanding VA medical records and securing Social 
Security Administration records.  This case has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
July 1987 of cardio-pulmonary arrest.  Other significant 
conditions contributing to death but not related to the 
underlying cause included dementia, empyema, and seizures.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.312, 3.316 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001), (VCAA), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 
implementing regulation at 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records; the veteran's death certificate; transcript from a 
January 2000 RO hearing; transcript from a May 2000 Central 
Office hearing; copies of medical texts with definitions of 
medical terms, the appellant's conclusions, and chronology 
submitted by the appellant; hospital report from U.S. Marine 
Hospital dated October 1948 to November 1948; letter dated 
March 2001 from Social Security Administration with records; 
letter from Altercare dated December 2000; letter from VAMC 
Cleveland dated June 2000.  No additional pertinent evidence 
has been identified by the appellant.  Additionally, the 
record shows that the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits at issue.  The discussions in 
the statement of the case and supplemental statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Thus, although the claim was developed before the 
effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Also, entitlement 
to service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 
3.312.  A veteran's death will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).

The death certificate shows that the veteran died at a 
nursing home as a result of cardio-pulmonary arrest.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause of death, were dementia, 
empyema, and seizures.  At the time of the veteran's death, 
service connection was not in effect for any disorders.

The appellant contends that the veteran's death was due to 
pus cells shown in service as a result of urethral and 
prostate smears which were related to the empyema noted on 
the death certificate under "other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death".  That contention is not supported by the 
medical evidence of record.  Neither the death certificate, 
nor medical records include an opinion that the veteran's 
death was linked in any way to service.

The Board has reviewed the medical records contained in the 
veteran's claims file and observes that his service medical 
records contain no diagnosis of empyema and there is no 
medical evidence that any of the disabilities listed on the 
certificate of death had their onset during service, or any 
applicable presumptive period or were related to service.  
The service medical records show that the veteran was treated 
for various genitourinary conditions diagnosed as gonococcus 
infection and chronic urethritis.  The service medical 
records indicate that the veteran was found to have a 
urethral discharge on his induction examination dated 
September 1943.  In September 1943 the veteran was diagnosed 
with gonococcus infection with laboratory positive for 
gonococci.  In June 1944, the veteran was diagnosed with 
gonococcus infection, epididymis.  In July 1944, service 
medical records note persistent urethral discharge following 
course of Penicillin at hospital.  No gonococci organisms on 
smear, but veteran complained of burning on urination.  In 
September 1944, the veteran was diagnosed with urethritis, 
chronic, nonvenereal.  The veteran complained of urethral 
discharge and sore left testicle.  A left epididymectomy was 
recommended, but the veteran refused surgical intervention.  
The veteran reported that he was unable to perform any of his 
duties.  The examiner requested that the veteran be brought 
before a Board of Medical Survey for disposition.  Note from 
October 1944 indicated that the veteran was examined to 
determine physical fitness for discharge; he needed neither 
treatment nor hospitalization.  No defects were noted.  
Service medical records show no evidence which would link the 
veteran's chronic urethritis to the disorder that was the 
cause of death.

Post service VA hospital records show that the veteran was 
admitted in October 1948 with the complaint of pain in his 
stomach and generalized weakness.  The veteran was diagnosed 
with chronic prostatitis.  

Social Security Administration indicated that a disability 
onset date of January 1974 without listing a disability.  The 
file had since been destroyed as he had not been on Social 
Security since 1978.  The disability application was not 
pursued, as the veteran did not have the requisite work 
credits to be eligible.  The veteran did have enough work to 
retire when he turned age 62 which was the application that 
was processed in 1978 which was why the Social Security 
Administration noted there was very little medical 
information in the file.  The medical records that were of 
record made no mention of empyema, chronic urethritis, or 
prostatitis.  The medical records dated June 1978 listed the 
veteran's illness or injury as emotional problems, 
alcoholism, and foot injury.  There was also references made 
to some problem with his hands and diabetes.

Letter dated June 2000 from VAMC in Cleveland indicated that 
no medical information on the veteran was found.

A letter dated December 2000 from Altercare indicated that 
the policy was to maintain resident records for 7 to 10 years 
and that they would not have any records beyond 1990.

Indeed, the statements of the appellant as well as her 
testimony in the January 2000 RO hearing and May 2000 Central 
Office hearing constitute the only evidence of record 
suggesting a nexus between the cause of the veteran's death 
and service.  At her hearings, the veteran contended that the 
pus that was found in the urethral smears during the 
veteran's service were casually linked to the empyema noted 
on the death certificate and somehow led to the veteran's 
cardio-pulmonary arrest which was the immediate cause of 
death.  The appellant has submitted various photocopies of 
medical texts with definitions of empyema.  All the 
definitions refer to pus in the pleural cavity.  The 
veteran's service medical records do refer to pus as they 
relate to urethral smears, but they do not refer to pus in 
the pleural cavity.  The appellant contends that the pus from 
the veteran's penis was coming from another location 
presumably the pleural cavity and draining through the penis.  
The Board does not doubt the sincerity of the beliefs 
articulated by the appellant and is sympathetic with her in 
view of the death of her husband.  However, the Board must 
emphasize that there is simply no medical evidence to support 
the contention that the veteran's death was in any way 
related to service.  However, as the appellant is not a 
medical expert, she is not competent to offer an opinion 
regarding any medical causation leading to the veteran's 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Because the record fails to demonstrate any connection 
between the veteran's cardio-pulmonary arrest and his 
military service, the appellant's claim of service connection 
for the cause of the veteran's death must be denied.  Except 
for the appellant's assertions, there is no evidence 
suggesting a link between the cause of the veteran's death 
and service.  



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

